Citation Nr: 0323764	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-13 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic respiratory 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in Waco, 
Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of chronic respiratory condition in 
the service medical records.  There is no competent evidence 
of record of a nexus between the veterans current chronic 
respiratory condition and his period of active service.


CONCLUSION OF LAW

Service connection for chronic respiratory condition is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of a May 2002 rating decision and the August 
2002 and September 2002 statements of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  Additionally, 
the RO sent the veteran two letters, in November 2001 and 
March 2002, explaining the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence, listed the evidence and asked the veteran to 
submit and authorize the release of additional evidence.  
Furthermore, the August 2002 and September 2002 statements of 
the case included the text of the relevant VCAA regulations 
implementing regulation.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by statute.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has attempted to 
obtain all relevant service medical and dental records, as 
well as private medical records.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  The RO has not secured an 
examination as to the etiology of the veteran's chronic 
respiratory condition.  The duty to secure a medical 
examination or opinion is only triggered when there is some 
competent evidence of a causal connection between the 
veteran's disability and his military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Other than the 
veteran's lay opinion there is no other suggestion, in the 
record, that there is a nexus between the veteran's chronic 
respiratory condition and his period of active service.  
Therefore, as discussed in detail below, the Board finds that 
there is insufficient evidence of record to trigger the 
requirement for VA to secure a medical examination or 
opinion.  Id.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence does 
not support an a claim for service connection for a chronic 
respiratory condition.  38 U.S.C.A. § 5107(b).  Despite the 
veteran's allegations that his chronic respiratory condition 
is due to dust exposure in service, service medical records 
do not reflect any complaints, findings, treatment or 
diagnosis of a chronic respiratory condition.  38 C.F.R. 
§ 3.303(b). 

The veteran claims that his present chronic respiratory 
condition is due to dust exposure during active service on 
Guadalcanal.  However, there is no record of treatment for 
this condition shown in the service medical records nor is 
there evidence linking this condition to a disease or injury, 
which began during military service.  Review of the veteran's 
service medical records is negative as to treatment or 
diagnosis of a chronic respiratory condition.  Rather, the 
photofluoroscopic examination of the chest administered at 
separation reported negative and the veteran's respiratory 
system was determined to be normal.  Moreover, the private 
medical records only establish a history of a chronic 
respiratory condition dating back to the 1960's, years after 
the veteran's separation of service.  

The veteran has also submitted numerous private medical 
records.  His first recorded treatment for a chronic 
respiratory condition was by the Shannon Clinic in 1976.  In 
September 1999, the veteran was diagnosed, as having 
"chronic obstructive and restrictive lung disease," 
however, there is no medical opinion as to etiology of the 
condition.  Although examination of the lung fields did 
reveal fibro and calcific scarring and the kyphosis and 
flattening of the diaphragm, which perhaps suggested 
"chronic obstructive pulmonary disease," no conclusion was 
outlined as to the possible origin of the chronic respiratory 
condition.  Moreover, a prior examination in December 1993 
revealed that there was no fibrous and fibrocalcific scarring 
in the lungs.  Although the veteran is presently suffering 
from a chronic respiratory condition, the medical evidence 
from the Shannon Clinic does not specifically link this 
condition to service nor do they speculate as to its origin.  

Finally, additional private medical records ascertain 
treatment for respiratory conditions but provide no definite 
clinical diagnosis.  J.B.F., M.D. and Dr. K solely provide 
treatment records, no specific conclusions are ascertained as 
to the etiology of the chronic respiratory condition.  Dr. 
J.B.F. provided treatment for asthma that was "worse than 
ever" in April 1991, and Dr. K. treated the veteran for 
acute bronchitis in November 1977.  Dr. K's subsequent 
records, from February 1980, also showed complaints of 
pleuritic left lower lateral chest pain but provide no 
specific clinical diagnosis.  Both Dr. J.B.F.'s and Dr. K.'s 
treatment records do not make any diagnosis as to the origin 
of the asthma, bronchitis or the chest pain, nor is there any 
suggestion that these conditions have a nexus to service.  
Therefore, without any corroboration in the service medical 
records of instances of a chronic respiratory condition and 
no additional medical evidence of record that links the 
veteran's current disability to his period of service, the 
Board must deny service connection.

Medical diagnoses and matters of medical etiology involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained medical professional.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although the veteran 
claims that dust exposure during service caused his chronic 
respiratory condition, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding any relationship of a 
chronic respiratory condition to service.  This lay 
statement, while credible with regard to the veteran's 
subjective complaints and history, is not sufficient 
competent evidence for the purpose of showing a nexus between 
the veteran's current chronic respiratory condition and 
service.  Consequently, without any medical support in the 
record, the Board cannot accord any probative value to his 
statements regarding the incurrence of a chronic respiratory 
condition while in service.  Espiritu, 2 Vet. App. at 495.  

The Board does not question the fact that the veteran was 
exposed to dust during his World War II service.  However, 
other than his lay opinion, there is no other suggestion in 
the record that there is a nexus between the veteran's 
chronic respiratory condition and his period of active 
service.  Moreover, the medical evidence supports the 
argument that the chronic respiratory condition began in the 
1960's.  Although the evidence of record shows that he 
currently has a chronic respiratory problem, there is no 
competent medical evidence etiologically linking it to his 
service, or any incident therein.  When all the evidence is 
assembled VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's currently diagnosed chronic 
respiratory condition is related to active service or any 
incident therein.  38 U.S.C.A. § 5107(b).  
ORDER

Service connection for a chronic respiratory condition is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

